Order insofar as it modifies the final decree unanimously reversed and the issues raised by the conflicting affidavits referred to an official referee for the purpose of talcing proof and reporting to Special Term. That provision of the order appealed from which denies-the plaintiff’s cross motion “to have defendant declared in contempt of court ” is unanimously affirmed with leave to renew after the filing of the report of the official referee. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.